DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received November 26, 2019. 
	Claims 1-22 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 12-15, 17, 18, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 11-13, 15, 17, and 18  of copending Application No. 16696439 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, see the following chart:
Claim
020 (instant application
Claim
439 (reference)
1
A transaction-enabling system, comprising: a machine having at least one of a core task requirement, an energy storage task requirement, a data storage task requirement, or a networking task requirement; a controller, comprising: a resource requirement circuit structured to determine an amount of energy for the machine to service at least one of the core task requirement, the energy storage task requirement, the data storage task requirement, or the networking task requirement; and a resource distribution circuit structured to allocate a delivery of renewable energy from at least one renewable energy system in response to the determined amount of energy.
1
A transaction-enabling system, comprising: a fleet of machines each having an energy consumption task requirement, wherein at least a subset of the fleet of machines each comprises a renewable energy capacity; and a controller, comprising: a resource requirement circuit structured to determine an amount of energy for each of the machines to service the energy consumption task requirement for each corresponding machine; and a resource distribution circuit structured to allocate a delivery of energy from an aggregated renewable energy capacity of the subset of the fleet of machines in response to the determined amount of energy for each of the machines to service the energy consumption task requirement.
2
the resource distribution circuit comprises a machine learning circuit structured to adaptively improve a utilization of the renewable energy for each of the tasks of the machine.
2
the resource distribution circuit further comprises a machine learning circuit structured to adaptively improve a utilization of the aggregated renewable energy capacity for the energy consumption tasks for each corresponding machine
3
adaptively improving the utilization of the renewable energy comprises improving a resource utilization or a resource performance
3
adaptively improving a utilization of the renewable energy capacity comprises improving a resource utilization or a resource performance.
5
a resource market circuit structured to access an energy market, wherein the resource distribution circuit is further structured to execute an aggregated transaction on the energy market.
5
a resource market circuit structured to access an energy market, wherein the resource distribution circuit is further structured to execute an aggregated transaction on the energy market
6
the aggregated transaction is based at least in part on the determined amount of energy for the machine to service at least one of the core task requirement, the data storage task requirement, and the networking task requirement.
6
the aggregated transaction is based at least in part on the determined amount of energy for each of the machines to service the energy consumption task requirement or the renewable energy capacity.
7
comprising a market forecasting circuit structured to predict a forward market price of energy on a forward energy market.
7
a market forecasting circuit structured to predict a forward market price of energy on a forward energy market.
8
 the resource distribution circuit is further structured to allocate the delivery of renewable energy from at least one renewable energy system in response to the predicted forward market price.
17, 18
predicting a forward market price of energy in a forward energy market... the aggregated transaction is based at least in part on the determined amount of the energy resource for each of the machines to service the energy consumption task requirement, the aggregated renewable energy capacity, and the predicted forward market price of energy.
9
the resource market circuit is further structured to execute the aggregated transaction on the energy market in response to the predicted forward market price
18
comprising executing an aggregated transaction on the forward energy market, wherein the aggregated transaction is based at least in part on the determined amount of the energy resource for each of the machines to service the energy consumption task requirement, the aggregated renewable energy capacity, and the predicted forward market price of energy
12
a forward resource market circuit structured to execute a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for the machine to service the task requirements, a renewable energy capacity of the renewable energy system, and the predicted forward market price of energy.
8
a forward resource market circuit structured to execute a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for each of the machines to service the energy consumption task requirement, the renewable energy capacity, or the predicted forward market price of energy
13
the resource distribution circuit is further structured to provide resource delivery commands to the at least one renewable energy system to implement an improvement of allocation in delivery of the energy from the at least one renewable energy system in response to the determined amount of energy.
11
the resource distribution circuit is further structured to determine a resource transferability value between at least two machines of the fleet of machines, and to implement the improvement of allocation in delivery of energy from the aggregated renewable energy capacity by further adjusting the delivery of energy from the aggregated renewable energy capacity of the subset of the fleet of machines in response to the resource transferability value.
14
A method, comprising: determining an amount of an energy for a machine to service at least one of a core task requirement, an energy storage task requirement, a data storage task requirement, or a networking task requirement; and allocating a delivery of renewable energy from at least one renewable energy system in response to the determined amount of energy.
12
A method, comprising: determining an amount of an energy resource for each of machine of a fleet of machines to service an energy consumption task requirement for each corresponding machine of the fleet of machines, wherein at least a subset of the fleet of machines each comprises a renewable resource capacity; and allocating a delivery of energy from an aggregated renewable energy capacity of the subset of the fleet of machines to each of the machines of the fleet of machines in response to the determined amount of the energy resource.
15
comprising adaptively improving a utilization of the renewable energy.
13
further comprising adaptively improving a utilization of the aggregated renewable energy capacity
17
 accessing an energy market; and executing an aggregated transaction on the energy market in response to the allocated delivery of the renewable energy.
15
accessing an energy market; and executing an aggregated transaction on the energy market in response to the aggregated renewable energy capacity.
18
predicting a forward market price of energy in a forward energy market, and executing the aggregated transaction on the energy market further in response to the predicted forward market price.
15 and 17
accessing an energy market; and executing an aggregated transaction on the energy market in response to the aggregated renewable energy capacity…. comprising predicting a forward market price of energy in a forward energy market.
21
executing a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for the machine to service the task requirements, a renewable energy capacity of the renewable energy system, and the predicted forward market price of energy.
8
a forward resource market circuit structured to execute a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for each of the machines to service the energy consumption task requirement, the renewable energy capacity, or the predicted forward market price of energy
22
providing resource delivery commands to the at least one renewable energy system to implement an improvement of allocation in delivery of the energy from the at least one renewable energy system in response to the determined amount of energy.
11
the resource distribution circuit is further structured to determine a resource transferability value between at least two machines of the fleet of machines, and to implement the improvement of allocation in delivery of energy from the aggregated renewable energy capacity by further adjusting the delivery of energy from the aggregated renewable energy capacity of the subset of the fleet of machines in response to the resource transferability value.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 4, 10, 16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16696439 in view of claims 4 and 6 of 16692711. 
This is a provisional nonstatutory double patenting rejection.
Claim
020 (instant application
Claim 
16/692,711
4
the at least one renewable energy system includes at least one system selected from a group consisting of: a wind farm, a solar source, a hydroelectric source, a biomass source, hydrogen fuel cells, or a geothermal source.
6
 at least one system selected from a group consisting of: a wind farm, a solar source, a hydroelectric source, a biomass source, hydrogen fuel cells, or a geothermal source.
10
the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve the utilization of the renewable energy in response to the historical external data.
4
wherein the AI circuit is further structured to interpret historical data from the data source, and wherein the machine resource acquisition circuit is further structured to produce a favorable configured purchase in response to the historical data.
16
the at least one renewable energy system includes at least one system selected from a group consisting of: a wind farm, a solar source, a hydroelectric source, a biomass source, hydrogen fuel cells, or a geothermal source.
6
 at least one system selected from a group consisting of: a wind farm, a solar source, a hydroelectric source, a biomass source, hydrogen fuel cells, or a geothermal source.
19
interpreting historical external data from at least one external data source, and further adaptively improving the utilization of the renewable energy in response to the historical external data.
4
wherein the AI circuit is further structured to interpret historical data from the data source, and wherein the machine resource acquisition circuit is further structured to produce a favorable configured purchase in response to the historical data.


	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify '439 with '711 because '711's teachings of specific renewable energy and uses of historical data increase the accuracy and usability of the teachings of '439.  This would make '439 a more effective system for renewable energy.  
	Claims 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16696439 in view of claim 16 of 16692703. 
This is a provisional nonstatutory double patenting rejection.
Claim
020 (instant application)
Claim
16692703
20
automatically purchasing energy credits in a spot market, and allocating energy capacity among the core task requirement, the energy storage task requirement, the data storage task requirement, and the networking task requirement, further in response to the purchase of energy credits.
16
monitoring an external data source and collecting external data from the external data source; predicting a forward market price for energy storage capacity; allocating an aggregate energy storage capacity among a fleet of machines; and automatically selling at least a subset of the aggregated energy storage capacity on a forward market in response to the predicted forward market price.


	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify '439 with '703 because '703's teachings of allocating energy capacity and automatically transacting would make the system more economically efficient.  This would make '439 a more effective system for renewable energy.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-13 are a system, which is a machine.
Claims 14-22 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim 1 is defined as:
at least one of a core task requirement, an energy storage task requirement, a data storage task requirement, or a networking task requirement; determine an amount of energy for the machine to service at least one of the core task requirement, the energy storage task requirement, the data storage task requirement, or the networking task requirement; and allocate a delivery of renewable energy from at least one renewable energy system in response to the determined amount of energy.
The abstract idea of claim 14 is defined as:
A method, comprising: determining an amount of an energy resource for each of machine of a fleet of machines to service an energy consumption task requirement for each corresponding machine of the fleet of machines, wherein at least a subset of the fleet of machines each comprises a renewable resource capacity; and allocating a delivery of energy from an aggregated renewable energy capacity of the subset of the fleet of machines to each of the machines of the fleet of machines in response to the determined amount of the energy resource.
The abstract idea steps recited in claims 1 and 14 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

	First, one could determine an amount of energy for a machine mentally, by observing energy needs on gauges or battery life indicators.  One could then allocate a delivery of energy mentally by deciding or ordering (on paper, for example), a certain amount of energy that is to go to each machine.  Energy is not actually distributed, there is a "determination" to "allocate," which is a decision, a mental process.  
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1 and 14 above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
A transaction-enabling system
a machine having requirements 
a controller
a resource requirement circuit
a resource distribution circuit
Claim 14 recites the following additional elements: 
There are no additional elements.  
These elements are merely instructions to apply the abstract idea to a computer because they recite computer elements such as a machine (generic computers teach this), circuits structured (encoded computers, encoded with abstract idea steps), and a controller (a generic computer), being used in their ordinary capacity.  Computers are a fleet of machines because a) they are machines and b) a fleet simply connotes a plurality.  Circuits structured to perform the abstract idea of allocating energy is similar to how smartphones monitor their energy and use a "low power mode."  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  Applicant's additional elements as analyzed above, in light of the specification, are not significantly more because in combination, they are merely applied elements to the abstract idea.  The additional elements are merely a generic computer with interfaces to data values for users, which could be embodied by a generic computer.  Therefore, Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Claims 3, 5-13, 15, and 17-22 further define the abstract idea by introducing different values and steps to predict or improve values; perform transactions; adaptively improve resource utilization (decision making); and predict prices;  which could be performed mentally.  
	Claim 2 describes a machine learning circuit, which is an additional element merely applied to the abstract idea in its ordinary capacity, to improve a variable or calculation.  This is not a practical application or significantly more than the abstract idea.  
	Claims 4 and 16, similar in scope, describe a source of energy being geothermal, solar, or other renewable energies.  This is a mere field of use limitation because it is trying to limit the abstract idea to a certain technological area.  But, this is not a practical application or significantly more because it does not integrate additional elements into the abstract idea.  
Therefore, claims 1-22 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders"). 
	Per claims 1 and 14, which are similar in scope, Sanders teaches A transaction-enabling system, (method taught par 0370 and throughout) comprising: a machine having at least one of a core task requirement, an energy storage task requirement, a data storage task requirement, or a networking task requirement in par 0372 where a core task requirement is taught: " FIG. 1, steps may further include measuring a user site demand by reading one or more site loads 01026; selecting an active mode corresponding to the requested mode of the highest priority program 01028; implementing the active mode of the highest priority program to coordinate one or more energy resources in one or more local events 01030; housing an inverter in a common enclosure within the distributed energy resource energy storage apparatus 01032; reacting to demand conditions to match the site demand measurement with an inverter power output 01034; and controlling the inverter to dispatch the matching power output 01036. This configuration may further include steps for calculating one or more offset demand amounts associated with reducing one or more grid demand amounts 01038; calculating one or more offset demand amounts associated with avoiding one or more grid power export amounts 01040;"
	a controller, comprising: a resource requirement circuit structured to determine an amount of energy for the machine to service at least one of the core task requirement, the energy storage task requirement, the data storage task requirement, or the networking task requirement; in par 0372: " In other certain aspects, the method may also further include steps for providing the one or more offset energy demand amounts to an Internet user interface including one or more application programming interfaces coupled to a database repository, a display, a utility enterprise database application 01044; communicating the one or more offset energy demand amounts with an energy area network that further connects the Internet user interface and utility enterprise database application to one or more user devices and appliances 01046; and aggregating one or more offset demand amounts of one or more distributed energy resource energy storage apparatus in a virtual energy pool 01048. Further steps may also include negotiating one or more programs of the one or more distributed energy resource energy storage apparatus to provide integrated demand management at one or more individual user sites 01050; and coordinating one or more energy resources with one or more local events 01052."
	and a resource distribution circuit structured to allocate a delivery of renewable energy from at least one renewable energy system in response to the determined amount of energy in par 0372: " automatically setting one or more distributed energy resource energy storage apparatus to charge one or more renewable energy storage devices 01056; providing one or more gateway controllers having one or more programs controlling one or more distributed energy resources associated with a user site 01058; automatically polling each of the one or more programs for a requested mode at a reporting interval 01060; assigning a ranking identifier to the requested mode of each of the one or more programs 01062; determining a highest priority set of programs from among the requested mode of each of the one or more program 01064; measuring a user site demand by reading one or more site loads 01066; selecting an active mode corresponding to the requested mode of the highest priority program 01068; implementing the active mode of the highest priority program to coordinate one or more energy resources in one or more local events 01070; housing an inverter in a common enclosure within the distributed energy resource energy storage apparatus 01072; reacting to demand conditions to match the site demand measurement with an inverter power output 01074; "  See also par 0380: " In certain aspects, the method may further include steps for charging at least one of the one or more renewable energy storage devices from a renewable energy site integration system solar charge controller 03010" 
Per claim 2, Sanders teaches the limitations of claim 1, above.  Sanders further teaches the resource distribution circuit comprises a machine learning circuit structured to adaptively improve a utilization of the renewable energy for each of the tasks of the machine in pars 0145-16: "In certain aspects and continuing with FIGS. 12A and 12B, the energy cloud method is provided with certain aspects to perform steps not shown wherein the one or more distributed resources are comprised of one or more of energy, storage, and electric vehicle resources and further comprises steps for orchestrating one or more distributed resources to simultaneously serve site and grid needs in a virtual power plant to allow the one or more energy, storage, and electric vehicle resources and objects to behave as a single entity upon controls from a central server controlling the one or more DER-ES apparatus 12026.  In certain aspects and continuing with aspects of FIGS. 12A and 12B, the energy cloud method is provided wherein at least one of the one or more predictive analytic algorithms is a machine learning, feedback loop 12028 not shown."
Per claims 3 and 15, which are similar in scope, Sanders teaches the limitations of claims 2 and 14, above.  Sanders further teaches adaptively improving the utilization of the renewable energy comprises improving a resource utilization or a resource performance (claim 15: comprising adaptively improving a utilization of the renewable energy) in par 0414: "utilizing one or more predictive analytic algorithms to improve performance of distributed resources 12010; reading one or more site loads from one or more site meters wherein the site configuration is selected from one of a group consisting of a site with a main load panel only, a site with a main load panel plus a critical load panel, and a site with neither a load panel or a critical load panel 12014; managing one or more offset demand amounts related to one or more distributed energy resources 12016."
	Per claims 4 and 16, which are similar in scope, Sanders teaches the limitations of claims 1 and 14, above.  Sanders further teaches wherein the at least one renewable energy system includes at least one system selected from a group consisting of: a wind farm, a solar source, a hydroelectric source, a biomass source, hydrogen fuel cells, or a geothermal source in par 0380: " In certain aspects, the method may further include steps for charging at least one of the one or more renewable energy storage devices from a renewable energy site integration system solar charge controller 03010" 
Per claims 5 and 17, which are similar in scope, Sanders teaches the limitations of claims 1 and 14, above.  Sanders further teaches a resource market circuit structured to access an energy market, wherein the resource distribution circuit is further structured to execute an aggregated transaction on the energy market in par 0433: "In other aspects, the method further comprises steps for conducting at least one energy buy-low, sell-high transaction, wherein energy is purchased from a utility at a low price and stored in at least one of the one or more energy storage devices of the one or more DER-ES apparatus associated with one or more user sites, and wherein the available stored energy is sold back to the utility or a third party at a price higher than the low price by an amount greater than the transaction costs 16070."
Per claim 6, Sanders teaches the limitations of claim 5, above.  Sanders further teaches the aggregated transaction is based at least in part on the determined amount of energy for the machine to service at least one of the core task requirement, the data storage task requirement, and the networking task requirement in par 0433: "In other aspects, the method further comprises steps for selecting one or more methods to schedule time periods to sell locally stored and locally generated energy back to a utility power grid 16056; defining price points of power obtained from a utility power grid at which a user will discharge energy stored in the one or more energy storage devices of the one or more DER-ES apparatus 16058; defining a percentage of maximum capacity of stored energy in one or more of the energy storage devices of the one or more DER-ES apparatus that may be discharged in a single cycle 16060; correlating the price points of power with the percentage of maximum capacity of the one or more energy storage devices of the one or more DER-ES apparatus 16062; configuring the set of price points and maximum capacity percentages to store in the energy management system 16064; applying one or more preferences to the set of price points and maximum capacity percentages to make one or more selections 16066; and calculating the amount of available stored energy capacity by obtaining the product of the storage capacity and a price of power 16068."
	Per claims 10 and 19, which are similar in scope, Sanders teaches the limitations of claims 2 and 15, above.  Sanders further teaches the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve the utilization of the renewable energy in response to the historical external data in par 417: " a utility meter of each of the DER-ES apparatus to calculate and store a voltage/VAR ratio for each of the user sites associated with each of the DER-ES apparatus associated with the energy management system, measuring one or more current loads associated with the one or more signals, calculating one or more forecasted loads using one or more demand response programs and one or more historical load data sets and one or more current load data sets, measuring one or more current PV generation amounts from the one or more PV generation devices, and comparing one or more forecasted PV generation amounts to the one or more current PV generation amounts 13006; using predictive analytics, and real-time reporting and data analysis from an energy cloud software platform in communication with each of the gateway controllers of the one or more DER-ES apparatus to improve performance of one or more distributed resources 13008 as shown in FIG. 13B."
	Therefore, claims 1-6, 10, 14-17 and 19 are rejected under 35 USC 102.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-9, 12, 13, 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders") in view of Bharti et al., US PGPUB 2018/0114167 A1 ("Bharti").
	Per claims 7 and 18, which are similar in scope, Sanders teaches the limitations of claims 5 and 17, above.  Sanders does not teach a market forecasting circuit structured to predict a forward market price of energy on a forward energy market (claim 18: predicting a forward market price of energy in a forward energy market, and executing the aggregated transaction on the energy market further in response to the predicted forward market price). 
Bharti teaches a system for evaluating energy suppliers from a set of energy suppliers to meet demand for a distribution grid, including determining winning bids for energy.  See Abstract.
Bharti teaches a market forecasting circuit structured to predict a forward market price of energy on a forward energy market (claim 18: predicting a forward market price of energy in a forward energy market, and executing the aggregated transaction on the energy market further in response to the predicted forward market price) In par 047: "FIG. 6 depicts a flow diagram showing a method of controlling a distribution grid, with reference to FIG. 2. At S1, supplier data 36 is collected and stored each time a supplier makes a bid for an outstanding offer to supply energy. Profile information is also determined, which generally includes how a supplier will react to changes in block size and price. For example, this will help determine what will happen when a required block of energy is increased from 5 MW to 10 MW, i.e., how will the supplier respond with a change in price. The profile may indicate that the supplier likes to bid $4 for a 5 MW block and $3.75 for a 10 MW block and never bids for blocks below 5 MW and over 10 MW blocks." 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the predict a forward market price of energy teaching of Bharti because Bharti teaches in par 003 that 
There currently is no solution available to determine: which suppliers can best fill which type of need; what is the price elasticity with the given suppliers in the market; whether breaking the contract into smaller parts changes price elasticity or results in a better mix of suppliers to provision the increased demand; or whether filling a spot need by subdividing reduces risks associated with the dependence of large value contracts.

One would be motivated to modify Sanders with Bharti because, as explained above, determining the way to best fill a need including by price elasticity is a solution to reduce risks.  Because one would want to reduce risks in procuring energy, one would be motivated to modify Sanders with Bharti.  
	Per claim 8, Sanders and Bharti teach the limitations of claim 7, above.  Sanders does not teach the resource distribution circuit is further structured to allocate the delivery of renewable energy from at least one renewable energy system in response to the predicted forward market price.
	Bharti teaches the resource distribution circuit is further structured to allocate the delivery of renewable energy from at least one renewable energy system in response to the predicted forward market price in par 048: "At S8, the confidence score are used to determine a strategy for selecting suppliers to meet the particular demand needs. For example, if 10 MW shortage is projected, the distribution strategy and grid controller 42 may determine that three suppliers should be engaged to meet the need in which supplier 1 provides a 2 MW block, supplier 2 provides a 3 MW block and supplier 3 provides a 5 MW block. At S9, the selected suppliers are engaged to provide the energy by the distribution strategy and grid controller 42."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the allocate the delivery of energy teaching of Bharti because Bharti teaches in par 003 that 
There currently is no solution available to determine: which suppliers can best fill which type of need; what is the price elasticity with the given suppliers in the market; whether breaking the contract into smaller parts changes price elasticity or results in a better mix of suppliers to provision the increased demand; or whether filling a spot need by subdividing reduces risks associated with the dependence of large value contracts.

One would be motivated to modify Sanders with Bharti because, as explained above, determining the way to best fill a need including by price elasticity is a solution to reduce risks.  Because one would want to reduce risks in procuring energy, one would be motivated to modify Sanders with Bharti.  
Per claim 9, Sanders and Bharti teach the limitations of claim 7, above.  Sanders further teaches the resource market circuit is further structured to execute the aggregated transaction on the energy market in response to the predicted forward market price in par 0433: "wherein energy is purchased from a utility at a low price and stored in at least one of the one or more energy storage devices of the one or more DER-ES apparatus associated with one or more user sites, and wherein the available stored energy is sold back to the utility or a third party at a price higher than the low price by an amount greater than the transaction costs 16070."
	Per claims 12 and 21, which are similar in scope, Sanders and Bharti teach the limitations of claims 7 and 18, above.  Sanders does not teach a forward resource market circuit structured to execute a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for the machine to service the task requirements, a renewable energy capacity of the renewable energy system, and the predicted forward market price of energy.
	Bharti teaches a forward resource market circuit structured to execute a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for the machine to service the task requirements, a renewable energy capacity of the renewable energy system, and the predicted forward market price of energy in par 047: " At S2, offer details are inputted into the system, e.g., a spot contract for 10 MW is needed for a particular time. At S3, a BVI is calculated for each user. At S4, a complete set of predictor variables are determined and a profile table is built for each supplier. Next, at S5, each supplier is ranked based on the probability of supplying a winning bid for the offer 30. At S6, modeling changes may be applied in the predictor variables to alter the probability. This may for example be done through a user interface 40 in which the user is able to manually weight predictor variables according to a given scenario. At S7, the confidence score is calculated."
See also par 048: "At S8, the confidence score are used to determine a strategy for selecting suppliers to meet the particular demand needs. For example, if 10 MW shortage is projected, the distribution strategy and grid controller 42 may determine that three suppliers should be engaged to meet the need in which supplier 1 provides a 2 MW block, supplier 2 provides a 3 MW block and supplier 3 provides a 5 MW block. At S9, the selected suppliers are engaged to provide the energy by the distribution strategy and grid controller 42."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the second aggregated transaction teaching of Bharti because Bharti teaches in par 003 that 
There currently is no solution available to determine: which suppliers can best fill which type of need; what is the price elasticity with the given suppliers in the market; whether breaking the contract into smaller parts changes price elasticity or results in a better mix of suppliers to provision the increased demand; or whether filling a spot need by subdividing reduces risks associated with the dependence of large value contracts.

One would be motivated to modify Sanders with Bharti because, as explained above, determining the way to best fill a need including by price elasticity is a solution to reduce risks.  Because one would want to reduce risks in procuring energy, one would be motivated to modify Sanders with Bharti.  
Per claims 13 and 22, which are similar in scope, Sanders and Bharti teach the limitations of claims 12 and 21, above.  Sanders further teaches the resource distribution circuit is further structured to provide resource delivery commands to the at least one renewable energy system to implement an improvement of allocation in delivery of the energy from the at least one renewable energy system in response to the determined amount of energy in par 0374: "calculating one or more offset demand amounts associated with avoiding one or more grid power export amounts 02118; selecting one or more offset energy demand amounts 02120; communicating with one or more network connected DER-ES apparatus 02122; creating one or more forward energy resource demand reservations for one or more of the DER-ES apparatus 02124; retrieving one or more predictive data elements from the energy cloud software platform or an external third party provider via an external API 02126; reading one or more site loads from one or more site meters wherein the site configuration is selected from one of a group consisting of a site with a main load panel only, a site with a main load panel plus a critical load panel, and a site with neither a load panel or a critical load panel 02128; managing one or more offset demand amounts related to one or more distributed energy resources 02130; charging one or more storage devices in a storage appliance from a renewable energy source charge controller, wherein the storage appliance and charge controller are integral to the distributed energy resource energy storage apparatus, and wherein charging the one or more storage devices continues until each of the one or more storage devices are fully charged, unless an amount of renewable energy power generated at the user site location is less than the required amount to charge the one or more storage devices, at which time the one or more storage devices receive power from the grid until fully charged 02006."
	Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders") in view of Crabtree et al., US PGPUB 2010/0217550 A1 ("Crabtree").  
	Per claims 11 and 20, which are similar in scope, Sanders teaches the limitations of claims 1 and 14, above.  Sanders does not teach automatically purchase energy credits in a spot market, and wherein the machine automatically allocates energy capacity among the core task requirement, the energy storage task requirement, the data storage task requirement, and the networking task requirement, in response to the purchased energy credits.
	Crabtree teaches electric grid utilization and optimization.  See abstract.
	Crabtree teaches automatically purchase energy credits in a spot market, and wherein the machine automatically allocates energy capacity among the core task requirement, the energy storage task requirement, the data storage task requirement, and the networking task requirement, in response to the purchased energy credits in par 0121: " In another example, a small business may operate a wind turbine and make that power available via digital exchange 1000, and it is advantageous to account for both the renewability (technically, a positive externality) of its power and the very low carbon footprint of its power. Some mechanisms, such as renewable energy credits (RECs) exist to compensate owners for use of desirable generation facilities (and to allow users to buy "green power" in effect), but they have severe shortcomings. In particular, Renewable Energy Credits or other similar tools that bundle environmental effects of energy into separate commodities are, at best, unclear to consumers because while they purport to represent cleaner energy (which may or may not be the case), such tradable credits are often traded without regard to their actual environmental effects and system benefits because they are not linked to geographic regions or time of use at all (let alone to time of use for an individual participant)."  See also par 0156: " This is important in many cases because if prices are set too low for certain securities (for example, insurance securities described above), the proceeds from their sale will not be adequate to compensate for the lost revenues (and presumably profits) that could have been obtained if the reserve assets were made available for other purposes, such as on the spot market. In some cases, pricing server 1900 will compute not only a desirable price (and possibly floor prices as well), but will also compute a target range of quantity of the securities in question to issue."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the spot market teaching of Crabtree because Crabtree teaches that its teachings "enabl[e] nodal allocation of electricity and the effective utilization and optimization of transmission and distribution infrastructure of the electric grid system such that the system, and the markets that increasingly manage it, can function more effectively."  One would be motivated to modify the energy resource teachings of Sanders with the spot market and electricity teachings of Crabtree because it would make utilization more effective, optimize transmission, and make the markets that manage it function more effectively.  This would motivate one ordinarily skilled to modify Sanders with Crabtree.
	Therefore, claims 7-9, 11-13, 18, and 20-22 are rejected under 35 USC 103.
Prior Art Considered Relevant
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Kelly-Detwiler, "Stem Adding Artificial Intelligence to Storage and Branching out to New Markets," Forbes.com [online], published on January 8, 2018, available at: < https://www.forbes.com/sites/peterdetwiler/2018/01/08/stem-adding-artificial-intelligence-to-storage-and-branching-out-to-new-markets/?sh=4a2002f874b9 >
	Teaches using artificial intelligence and battery storage for storing solar energy, page 3. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689